MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                               Dec 21 2020, 9:38 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Justin R. Key                                            Brittany A. K. Blau
Jeffersonville, Indiana                                  Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Victoria Bundren,                                        December 21, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A-JP-1171
        v.                                               Appeal from the Washington
                                                         Circuit Court
Jared Watkins,                                           The Honorable Larry W. Medlock,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         88C01-1804-JP-86



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020                Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Victoria Brunden (Mother), appeals from the trial

      court’s Order modifying custody and child support of the parties’ minor

      daughter, N.W. (Child), in favor of Appellee-Petitioner, Jared Watkins

      (Father).


[2]   We affirm, in part, and reverse, in part.


                                                   ISSUES
[3]   Mother raises two issues on appeal, which we restate as the following:


          (1) Whether the trial court abused its discretion by awarding Father primary

              physical custody of Child; and


          (2) Whether the trial court erred by ordering Mother to pay the

              transportation expenses incurred during her parenting time.


                      FACTS AND PROCEDURAL HISTORY
[4]   On April 10, 2018, a petition to establish Father’s paternity to Child was filed.

      On June 22, 2018, the trial court entered an order establishing Father’s

      paternity to Child, and Father was ordered to pay child support in the amount

      of $114 per week. On August 24, 2018, Mother filed a motion to relocate to

      Kentucky. Father filed his objection to Mother’s motion, and he additionally

      filed a motion to modify or clarify parenting time. On October 3, 2018, the trial

      court denied Mother’s motion to relocate and scheduled a hearing for

      November 19, 2018. At that evidentiary hearing, the parties reached an

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 2 of 10
      agreement that allowed Mother to relocate with Child to Kentucky and for

      Father to have parenting time with Child on alternating weekends and a mid-

      week visitation. On December 11, 2018, Father’s counsel withdrew from the

      case and the following day Father filed a pro se request to modify custody. On

      January 4, 2019, Father filed a motion to relocate to Colorado. On January 17,

      2019, the trial court permitted Father to have Child for his wedding in

      Colorado. The order also permitted Father to have Child for two weeks each

      month from June 2019 until January 2020. A review hearing was then set for

      February 14, 2020. Before the review hearing, on January 31, 2020, Father

      filed a motion for interim parenting time. Father sought to pay for Child’s

      airfare to Colorado and keep Child from February 15, 2020 until March 11,

      2020. On February 3, 2020, without conducting an evidentiary hearing, the

      trial court granted Father’s motion. Mother subsequently filed a motion

      objecting to Father having extended parenting time with Child and a motion to

      have Kentucky as Child’s home state pursuant to the Uniform Child Custody

      Jurisdiction Act (UCCJA).


[5]   On March 11, 2020, the trial court conducted an evidentiary hearing. Father

      testified that when Child is in his care, he stays in contact with Mother

      regarding the needs of Child, but he had consistent trouble communicating with

      Child when Child is in Mother’s care. Father testified that Mother had denied

      him communication with Child during her birthday, and on Christmas Eve and

      Christmas day. At the time of the hearing, the parties were exercising a two

      weeks on/two weeks off parenting time schedule. Mother testified that


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 3 of 10
      parenting time should be expanded from the current two weeks on/two weeks

      schedule to provide Child with a more regular schedule. Father, who had filed

      a motion to modify parenting time, consistently testified that he preferred more

      parenting time with Child, and he wished to be Child’s primary physical

      custodian. Father additionally testified that he had spent $12,381.06 in

      transportation costs to exercise his parenting time from February 2019 through

      March 12, 2020.


[6]   The trial court subsequently entered an Order, granting the parties joint legal

      custody of Child, with Father now having primary custody of Child. The trial

      court also ordered equal parenting time, with six weeks on/six weeks off until

      Child began kindergarten. Further, the trial court ordered Mother to be

      responsible for her own parenting-time transportation expenses for Child, and it

      terminated Father’s child support obligation. Regarding the question as to what

      would be the appropriate jurisdiction, the trial court recognized that neither

      party lived in Indiana and it directed the parties to seek jurisdiction in their

      respective state; however, the trial court maintained jurisdiction until a contrary

      order is issued by either Colorado or Kentucky.


[7]   Mother now appeals. Additional information will be provided as necessary.


                              DISCUSSION AND DECISION
                                            I. Standard of Review


[8]   In this case, neither party requested findings of fact and conclusions thereon,

      and the trial court titled its decision as an Order. Mother suggests on appeal
      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 4 of 10
that the trial court sua sponte entered findings, and she asks us to apply the

appropriate standard of review in that situation. We are, however, not

persuaded that the trial court entered findings and conclusions thereon. More

telling is the fact that the trial court did not walk through the evidence presented

at trial, identify the statutes at issue, or enter detailed factual findings and

separate conclusions thereon. Rather, it outlined in more general terms what it

had ordered. Accordingly, we find it appropriate to review the trial court’s

decision under the general judgment standard. See Baxendale v. Raich, 878
N.E.2d 1252, 1257 (Ind. 2008) (in the absence of special findings, we review a

trial court’s decision as general judgment); Wolljung v. Sidell, 891 N.E.2d 1109,

1111 (Ind. Ct. App. 2008) (where the trial court did not make special findings,

we review the trial court’s decision as general judgment). Under this standard,

the judgment will be affirmed if it can be sustained on any legal theory

consistent with the evidence. Baxendale, 878 N.E.2d at 1257. “Judgments in

custody matters generally turn on essential factual determinations and will be

set aside only when they are clearly erroneous.” Id. We will not substitute our

own judgment if any evidence or legitimate inferences support the trial court’s

judgment. Id. at 1257-58. We grant “‘latitude and deference to our trial judges

in family law matters.’” Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016)

(quoting In re Marriage of Richardson, 622 N.E.2d 178 (Ind. 1993)). “Appellate

courts ‘are in a poor position to look at a cold transcript of the record, and

conclude that the trial judge, who saw the witnesses, observed their demeanor,

and scrutinized their testimony as it came from the witness stand, did not

properly understand the significance of the evidence.’” Id. (quoting Kirk v.
Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 5 of 10
      Kirk, 770 N.E.2d 304, 307 (Ind. 2002)). “In order to reverse a trial court’s

      ruling, it is not enough that the evidence might have supported a different

      conclusion.” Montgomery v. Montgomery, 59 N.E.3d 343, 350 (Ind. Ct. App.

      2016), trans. denied. Rather, the evidence must positively require the conclusion

      contended for by appellant before we may reverse. Id. We may not reweigh the

      evidence or reassess witness credibility and must view the evidence in a light

      most favorable to the judgment. Id. Although we must be highly deferential to

      trial courts in custody cases, that deference is not absolute, and reversal is

      possible. Id.


                                            II. Physical Custody

[9]   Mother contends that the trial court’s Order modifying primary physical

      custody of Child in favor of Father was clearly erroneous. Pursuant to Indiana

      Code section 31-14-3-6, a trial court in a paternity proceeding may not modify a

      physical child custody order unless a noncustodial parent shows both that

      modification is in the best interests of the child, and there has been a substantial

      change in one or more of the factors listed under Indiana Code section 31-14-

      13-2. Those factors are:


              (1) The age and sex of the child.


              (2) The wishes of the child’s parents.


              (3) The wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age.



      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 6 of 10
               (4) The interaction and interrelationship of the child with:


                        (A) the child’s parents;


                        (B) the child’s sibling; and


                        (C) any other person who may significantly affect the
                        child’s best interests.


               (5) The child’s adjustment to the child’s home, school, and
               community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 2.5(b) of this chapter.


[10]   At the time of the evidentiary hearing, Father had relocated to Colorado, and

       Mother resided with Child in Kentucky. The parties had a split parenting time

       schedule of two weeks on/two weeks off. Father repeatedly stated that he

       desired to be Child’s primary custodian. Although there was no evidence

       suggesting that Mother’s Kentucky home was unsuitable for Child, there was

       evidence supporting the trial court’s judgment indicating that Child was well-

       adjusted and well-cared for by Father in Colorado. In particular, Father

       presented pictures of Child’s bedroom, bathroom, and toys, and he testified that


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 7 of 10
       Child loved her home in Colorado. Father added that Child, who attends

       preschool in Colorado, loves her school and always talks about her friends.

       Father, who was raised in Colorado, presented pictures of Child with paternal

       grandparents.


[11]   We will affirm the judgment if it can be sustained on any legal theory consistent

       with the evidence. Baxendale, 878 N.E.2d at 1257. Pursuant to Indiana Code

       section 31-14-13-2, evidence was presented concerning factor two, Father’s

       wishes, and factor five, Child’s adjustment to her Colorado home, school, and

       community. What this case truly boils down to is that the trial court was put in

       the difficult position of choosing who it thought was more suitable to be Child’s

       primary custodian, and it selected Father. Mother’s complaints about the trial

       court’s judgment are essentially a request for us to reweigh the evidence in her

       favor, which we may not do.


[12]   In sum, we find that Father carried his burden and we hold that the trial court’s

       determination that Father did prove a substantial change in at least one of the

       Indiana Code Section 31-14-13-2 factors is not against the logic and effect of the

       facts and circumstances before the court. See Sutton, 16 N.E.3d at 485. Thus,

       we conclude that the trial court did not abuse its discretion by awarding Father

       primary custody of Child.


                                           II. Transportation Costs

[13]   Mother argues that the trial court erred by finding that she should be

       responsible for parenting time transportation expenses for Child.


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 8 of 10
[14]   The commentary to Indiana Parenting Time Guideline I(B)(2) provides that

       where distance between parents is a factor, “[t]he cost of transportation should

       be shared based on consideration of various factors, including the distance

       involved, the financial resources of the parents, the reason why the distances

       exist, and the family situation of each parent at that time.”


[15]   The record shows that in December 2019, there was an adjustment to Father’s

       child support obligation. According to the child support obligation worksheet,

       Father’s weekly gross income was $963 while Mother’s was $290. At the

       evidentiary hearing, Father sought to split the parenting time travel costs, while

       Mother sought to maintain the current arrangement where Father fully pays for

       those expenses. The appealed order shows that the trial court terminated

       Father’s child support obligation of $37, and it ordered the parties to split the

       parenting time transportation costs. Mother argues that


               the fact that Father lives a significant distance away and has
               traditionally incurred travel cost, it was a step too far to terminate
               [child] support and reallocate transportation expenses when no
               careful consideration was given to the variables in this case.
               Father had either agreed or been ordered to bear the expense of
               transporting the child to and from Colorado prior to the parties’
               most recent hearing, and Mother testified that she could not
               afford splitting the transportation to accommodate for Father’s
               distant move. The parties agreed just a few months earlier that
               Mother was only capable of earning minimum wage and Father’s
               income was significantly more than that amount.


       (Appellant’s Br. p. 23). The Indiana Parenting Time Guidelines contemplates a

       discussion of certain variables such as the parties’ financial resources when

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 9 of 10
       making an order of parenting time travel costs. There is an apparent disparity

       in the parties’ income, and we cannot discern the trial court’s departure from

       the guidelines. As such, pursuant to the Indiana Parenting Time Guidelines,

       we reverse this provision of the Order, and remand to the trial court for findings

       justifying the allocation of 50% of the parenting time travel costs to Mother.


                                             CONCLUSION
[16]   Based on the foregoing, we conclude the trial court did not abuse its discretion

       when it awarded Father primary physical custody of Child. However, we

       reverse the provision of the Order which allocated 50% of the parenting time

       travel costs to Mother and remand to the trial court for a clarified order.


[17]   Affirmed in part, reversed in part, and remanded.


[18]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1171 | December 21, 2020   Page 10 of 10